On October 3,1994, the defendant was committed to the Department of Corrections for a term of ten (10) years on Count I, Criminal Mischief, a Felony, for suitable placement, which may include an appropriate community based program, facility or a State Correctional Institution. The defendant is also sentenced to a term of six (6) months on Count II, Criminal Mischief, a Misdemeanor, in the Missoula County Jail. Said sentences shall run concurrently with each other. It is the recommendation of the Court that the defendant be considered for placement at the Swan River Correctional Training Center. After successful completion of the Swan River Program, it is further recommended that the defendant be placed in a pre-release center. It is the recommendation of the court that as a condition of any parole the defendant shall be required to pay restitution through the Clerk of the District Court in the amount of Six Thousand Three Hundred Twenty and 91/100 Dollars ($6,320.91). As restitution is received by the Clerk of Court, the restitution shall be disbursed to Safeway, 610 West Broadway, Missoula, MT 59802, in the amount of Six Thousand Eighty-six and 41/100 Dollars ($6,086.41) and to McDonald (Armstrong Investments), 1720 Streamside, Missoula, MT 59802, in the amount of Two Hundred Thirty-four and 50/100 Dollars ($234.50).
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Leslie Bodnar for representing himself in this matter.